UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 25, 2008 Alfacell Corporation (Exact name of registrant as specified in its charter) 0-11088 ( Commission File Number ) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 300 Atrium Drive, Somerset, NJ 08873 (Address of principal executive offices, with zip code) (732) 652-4525 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): c Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) c Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) c Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) c Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On June 25, 2008, Alfacell Corporation (the Company) received a non-compliance notice from the NASDAQ Stock Market (NASDAQ) stating that for the last 10 consecutive trading days the market value of the Companys listed securities has been below $35 million as required for continued inclusion on the Nasdaq Capital Market by Marketplace Rule 4310(c)(3)(B). The letter indicates that, in accordance with Marketplace Rule 4310(c)(8)(C), the Company will be provided with a grace period of 30 calendar days, or until July 25, 2008, to regain compliance with the minimum $35 million market value requirement. NASDAQs staff may determine that the Company has regained compliance with Marketplace Rule 4310(c)(3)(B) if at any time before
